Exhibit 10.1

 

[image_001.gif] 





  

February 12, 2016

 

William Febbo

154 Vassal Lane

Cambridge, MA

02138

 

Dear Will:

 

We are delighted to have you join the OptimizeRx family, and look forward to
welcoming you into our growing organization. Accordingly, I am pleased to offer
you a regular full-time position with OptimizeRx Corporation (the "Company" or
"OptimizeRx"), as Chief Executive Officer, commencing on February 22, 2016 (the
date you commence employment, the "Hire Date"). This role reports directly to
the Board of Directors. It is our intention for you to become a member of the
Company's board of directors as soon as permitted by our governing documents,
including WPP's Investor Rights Agreement, and in accordance with any necessary
shareholder approvals. The Company is located in Rochester, Michigan, but the
Company recognizes you live in Cambridge, Massachusetts and will require
extensive travel.

 

Compensation

 

Your base salary initially will be $220,000.00 annually, minus applicable
deductions and prorated for any partial periods of employment. You will be paid
semi-monthly in accordance with our normal payroll procedure. All forms of
compensation referred to in this letter agreement are subject to reduction to
reflect applicable withholding and payroll taxes and other deductions required
by law. Your annual compensation will be reviewed by the compensation committee
or the board of directors annually and will be adjusted at their discretion.

 

Bonus

 

As Chief Executive Officer, you are eligible for a bonus as outlined herein.
Your annual bonus target will be 50% of your annual salary, payable in a lump
sum at such time as may be determined by our Board of Directors, but no later
than the earlier of ten (10) business days after we finalize our audited
financial statements for the fiscal year; or one hundred and fifty (150) days
following the end of such fiscal year. To be eligible to receive a payment, you
must be employed by OptimizeRx at the time any bonuses are paid. Based on your
Hire Date, you will be eligible for a pro-rated annual bonus for the 2016 fiscal
year during which you were employed by OptimizeRx. Whether a bonus will be
awarded, and in what amount, will be based on revenue goals and EBITDA as set
forth in our bonus plan. You will have 30 days following your Hire Date to
review Attachment A and present any changes to the board for their approval.
Please see Attachment A, which is incorporated herein by reference, for the
complete terms and conditions of your bonus plan.

 



 

2 | Page  

 

Equity

 

As Chief Executive Officer, you will be granted a one-time stock option to
purchase one million five hundred thousand (1,500,000) shares of restricted
common stock (the "Option Grant") under the OptimizeRx 2013 Inventive Plan (the
"Plan"). The Option Grant will vest in 20% increments annually on each of the
first, second, third, fourth and fifth anniversaries of the original grant date.
The exercise price per share of these stock options will be the thirty (30) day
average of OptimizeRx's closing price per share prior to the Hire Date. Your
Option Award will be subject to all the terms, conditions and restrictions of
the Form of Option Grant Agreement and the Plan. Please see Attachment B, which
is incorporated herein by reference, for the terms and conditions of your Form
of Option Grant Agreement. The grant date for your initial Option Grant is
anticipated to be no more than ten (10) days following the first anniversary of
the Hire Date.

 

Benefits

 

You will be entitled to participate in OptimizeRx's health and welfare benefit
programs and four weeks of vacation (prorated for 2016) and other benefit
programs for which other employees of OptimizeRx are generally eligible, subject
to any eligibility requirements of such plans and programs.

 

Additionally, travel and accommodations shall be provided during required time
within the corporate offices per approved travel budget from board.

 

Severance Benefits

 

If (i) your employment is terminated by us without Cause (as defined below),
(ii) you resign following an event constituting Good Reason (as defined below),
provided that you have given written notice to the Company of such event within
forty-five (45) days of its occurrence and the Company has failed to cure such
event within thirty (30) days following receipt of such notice, or (iii) you no
longer render services to us as a result of your death or Disability (as defined
below), then you will receive a severance payment in the amount equal to (x) 6
months of your then applicable base pay prior to the one year anniversary of
your Hire Date; (y) or (z) twelve (12) months of your then applicable base pay
on or after the first year anniversary of your Hire Date, less applicable
withholding taxes and regular deductions, payable in a lump sum ("Severance
Benefits"). Health benefits will also stay during the applicable severance term.

 

Your receipt of the foregoing Severance Benefits is conditioned on you having
first executed, and not revoked, a general release of claims in favor of
OptimizeRx (in a form reasonably prescribed by us) and the return of all
OptimizeRx property. The Severance Benefits will be paid in the form of a lump
sum, in accordance with our standard payroll procedures, within sixty (60) days
following your "separation from service," as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code") (subject to a six-month
delay if you are a "specified employee" as defined under the Treasury
Regulations under Section 409A of the Code and such delay is required to avoid
the penalty taxes that otherwise may be imposed by Section 409A of the Code).

 

To the extent that any provision of this letter agreement is ambiguous as to its
exemption or compliance with Code Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Code Section 409A
to the maximum permissible extent, and for any payments where such construction
is not tenable, that those payments comply with Code Section 409A to the maximum
permissible extent. To the extent any payment under this letter agreement may be
classified as a "short-term deferral" within the meaning of Code Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Code Section 409A under another provision of Code Section
409A. Payments pursuant to this Offer Letter (or referenced in this Offer
Letter) are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the regulations under Code Section 409A. 

 

 

3 | Page  

 

"Cause" means your (i) gross negligence or willful misconduct in the performance
of your duties, in each case in a manner that causes material harm to the
Company; (ii) commission of any act of fraud or material dishonesty with respect
to the Company; (iii) conviction of, or plea of guilty or "no contest" to, a
felony or a crime of moral turpitude or dishonesty; (iv) material breach of any
proprietary information and inventions agreement with the Company, including the
Employee Confidentiality, Invention Assignment and Non-Compete Agreement, or any
other unauthorized use or disclosure of the OptimizeRx's confidential
information or trade secrets; or (v) repeated failure to perform the duties
reasonably assigned to you in a manner that causes material harm to the Company.

 

"Disability" means (i) a permanent and total disability that entitles you to
disability income payments under any long-term disability plan or policy
provided by the Company under which you are covered, as such plan or policy is
then in effect; or (ii) if you are not covered under a long-term disability plan
or policy provided by the Company at such time for whatever reason, then the
term "Disability" means that you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted, or can be expected
to last, for a continuous period of not less than 12 months, and, in this case,
the existence of any such Disability shall be certified by a physician
reasonably acceptable to the Company.

 

"Good Reason" means (i) a material reduction or change in your duties,
responsibilities, authority, power or function; or (ii) a material reduction in
your annual compensation, including base salary and bonus (assuming all
applicable target goals are met).

 

Change of Control Benefits

 

In the event of your Qualifying Termination (as defined below), within twelve
(12) months following a Change in Control (as defined below) during which you
were actively employed, you will receive (i) twelve (12) months of your final
base pay rate; and (ii) if the Company's equity awards are assumed in the Change
in Control, accelerated vesting of the number of your then-unvested Company
stock option shares it being acknowledge and agreed that this section shall
supersede any language to the contrary in any other document including the Form
of Option Grant Agreement (collectively, the "Change in Control Benefits"). The
Change in Control Benefits would be provided in lieu of any other
severance-related benefits for which you may be eligible. Your receipt of the
Change in Control Benefits is conditioned on you having first executed, and not
revoked, a general release of claims in favor of the Company (in a form
reasonably prescribed by the Company) and the return of all Company property.

 

"Qualifying Termination" means (i) a termination of your employment by the
Company or its successor without Cause (as defined above) or (ii) your
resignation within three (3) months following an event constituting Good Reason
(as defined above), provided that you have given written notice to the Company
of such event within forty-five (45) days of its occurrence and the Company has
failed to cure such event within thirty (30) days following receipt of such
notice.

 

"Change in Control" means: (i) the sale or other disposition of all or
substantially all of the assets of the Company; (ii) any sale or exchange of the
capital stock of the Company by the stockholders of the Company in one
transaction or series of related transactions where more than fifty percent
(50%) of the outstanding voting power of the Company is acquired by a person or
entity or group of related persons or entities; (iii) any reorganization,
consolidation or merger of the Company where the outstanding voting securities
of the Company immediately before the transaction represent or are converted
into less than fifty percent (50%) of the outstanding voting power of the
surviving entity (or its parent corporation) immediately after the transaction;
or (iv) the consummation of the acquisition of fifty-one percent (51%) or more
of the outstanding stock of the Company pursuant to a tender offer validly made
under any federal or state law (other than a tender offer by the Company).
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code.

  

 

4 | Page  

 

Employment Eligibility Verification

 

For purposes of federal immigration law, you will be required to provide to us
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three (3)
business days of your Hire Date, or our employment relationship with you may be
terminated.

 

Employment at Will

 

If you choose to accept this offer, your employment with us will be voluntarily
entered into and will be for no specified period. As a result, you will be free
to resign at any time, for any reason, as you deem appropriate. We will have a
similar right and may terminate our employment relationship with you at any
time, with or without Cause or advance notice.

 

Exclusive Employment

 

While you render services to us, you agree that you will not engage in any other
employment, consulting or other business activity without our prior written
consent. The Company hereby authorizes your current involvement as Director of
Merriman Holdings for a period of up to 30 days after acceptance of employment
at OptimizeRx, Chairman and Founder of Plexuus and advisor to Decision Resource
Group as long as those responsibilities do not interfere with your duties to
OptimizeRx. While you render services to us, you also will not assist any person
or entity in competing with us, in preparing to compete with us or in hiring any
of our employees or consultants.

 

Confidentiality, Invention Assignment and Non-Compete

 

As a condition of employment, you will be required to execute the Employee
Confidentiality, Invention Assignment and Non-Compete Agreement between you and
the Company. Please see Attachment C, which is incorporated herein by reference,
for the complete terms and conditions this agreement.

 

Choice of Law, Exclusive Venue

 

THIS AGREEMENT, AND ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT, WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MICHIGAN,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER THE STATE OF MICHIGAN OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
MICHGAN. THE PARTIES AGREE THAT ALL DISPUTES, LEGAL ACTIONS, SUITS AND
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE BROUGHT
EXCLUSIVELY IN A FEDERAL OR STATE COURT LOCATED IN DETROIT, MICHIGAN
(COLLECTIVELY THE "DESIGNATED COURTS").

 

EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
DESIGNATED COURTS. NO LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN ANY OTHER FORUM. EACH PARTY HEREBY IRREVOCABLY
WAIVES ALL CLAIMS OF IMMUNITY FROM JURISDICTION AND ANY OBJECTION WHICH SUCH
PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING IN ANY DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS
THAT ANY DISPUTE, ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS
HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM OR VENUE.

 



 

5 | Page  

 

Acceptance of Offer

 

To indicate your acceptance of the terms of this offer, please sign and date in
the space provided below and return an executed copy to: OptimizeRx, 400 Water
Street, Suite 200, Rochester, MI 48307, Attention: Douglas Baker, CFO, no later
than February 13, 2016 after which this offer will expire. In addition to this
letter, your offer of employment is conditioned upon: (1) providing
documentation which establishes eligibility for employment in the United States;
(2) completion and signing of the OptimizeRx employment application; (3)
successful completion of a background and reference check and (4) your signing
of the OptimizeRx Employee Confidentiality, Invention Assignment and Non-Compete
Agreement (and any other similar agreements relating to proprietary rights
between you and the Company).

 

This letter agreement, and all of its attachments, constitute the entire
agreement between you and us regarding the terms and conditions of your
employment with OptimizeRx and together supersede any prior representations or
agreements, whether written or oral. This letter, along with any attachments
hereto, may not be modified or amended except by a written agreement signed by
an authorized person of OptimizeRx. If by February 12, 2016 we have not received
a copy of this letter executed by you, then we will assume you have decided not
to join the Company.

 

We're sure you will find our corporate culture, including an environment that
rewards talent, results and teamwork a gratifying place to work. We look forward
to your positive response and sharing our future success with you as part of the
OptimizeRx team.

 

If you have any questions regarding this offer, please feel free to contact me.

 

Sincerely,

 



/s/ David Harrell   David Harrell   Chief Executive Officer
OptimizeRx Corporation  







 

Attachments:

 

Bonus Plan (Attachment A)

Form of Stock Option Agreement (Attachment B)

Employee Confidentiality, Invention Assignment and Non-Compete Agreement
(Attachment C)

 

 

6 | Page  

 

I accept OptimezeRx's offer of employment and agree to the terms in this letter
agreement and its attachments. I accept this offer voluntarily and not in
reliance on any promises other than those contained in this letter agreement and
its attachments.

  

/s/ William Febbo   William Febbo       2-12-16   Date  

 

 

7 | Page  

 

Attachment A

BONUS PLAN

 

Your target bonus is 50% of your annual base salary upon meeting the following
revenue and EBITDA goals. You will receive the full 50% of your annual base
salary if the following goals are 100% met. For every 1% below these goals,
there will be a 2% reduction in your bonus. For every 1% above these goals,
there will be a 1% increase in your bonus. If the goals are less than 85% met,
you will receive no bonus. These are the goals:

 

a.Annual revenue goal as to be determined by the board of directors; and

b.Adjusted EBITDA goal as to be determined by the board of directors (adjusted
for non-cash charges).

 

For purposes of clarity, upon achieving 90% of the above targeted goals, you
would be eligible for 80% of the payout target of 50% of your annual base salary
(40% of your annual base salary).

 

[image_02.jpg] 

 

 

8 | Page  



 

Attachment B

FORM OF STOCK OPTION AGREEMENT

 

OPTIMIZERX CORP.

 

2013 INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE

 

OptimizeRx Corp. (the "Company") hereby grants to you an Option (the "Option")
to purchase shares of the Company's Common Stock, $0.001 par value ("Shares")
under the Company's 2013 Incentive Plan (the "Plan"). The Option is subject to
all the terms and conditions set forth in this Stock Option Grant Notice (this
"Grant Notice"), in the Stock Option Agreement and the Plan, which are attached
to and incorporated into this Grant Notice in their entirety.

 



Participant: ______________________     Grant Date: ______________________    
Vesting Commencement Date: ______________________     Number of Shares Subject
to Option: ______________________     Exercise Price (per Unit):
______________________     Option Expiration Date: ______________________
(subject to earlier termination in accordance with the terms of the Plan and the
Stock Option Agreement)     Type of Option:  ☐ Incentive Stock Option*      ☐
Nonqualified Stock Option     Vesting and Exercisability Schedule:  

 

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and written
agreements on the subject.

 

OPTIMIZERX CORP. PARTICIPANT   PARTICIPANT            
By:________________________________________   Signature Name:
_____________________________________    
Its:________________________________________        
Date:_______________________________________       Attachments:  
Address:____________________________________ 1.    Stock Option Agreement  
                ____________________________________ 2.   2013 Incentive Plan  
Taxpayer ID:_________________________________

 



 



* See Sections 3 and 4 of the Stock Option Agreement.

 

 

9 | Page  



 

OPTIMIZERX CORP.

 

2013 INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement (this "Agreement"), OptimizeRx Corp. has granted you an Option
under its 2013 Incentive Plan (the "Plan") to purchase the number of shares of
the Company's Common Stock indicated in your Grant Notice (the "Shares") at the
exercise price indicated in your Grant Notice. Capitalized terms not defined in
this Agreement but defined in the Plan have the same definitions as in the Plan.

 

The details of the Option are as follows:

 

1.                   Vesting and Exercisability. Subject to the limitations
contained herein, the Option will vest and become exercisable as provided in
your Grant Notice, provided that vesting will cease upon your Termination of
Service and the unvested portion of the Option will terminate.

 

2.                   Securities Law Compliance. Notwithstanding any other
provision of this Agreement, you may not exercise the Option unless the Shares
issuable upon exercise are registered under the Securities Act or, if such
Shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of the Option must also comply with other
applicable laws and regulations governing the Option, and you may not exercise
the Option if the Company determines that such exercise would not be in material
compliance with such laws and regulations.

 

3.                   Incentive Stock Option Qualification. If so designated in
your Grant Notice, all or a portion of the Option is intended to qualify as an
Incentive Stock Option under federal income tax law, but the Company does not
represent or guarantee that the Option qualifies as such.

 

If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the Shares subject to the
portions of the Option and all other Incentive Stock Options you hold that first
become exercisable during any calendar year exceeds $100,000, any excess portion
will be treated as a Nonqualified Stock Option, unless the Internal Revenue
Service changes the rules and regulations governing the $100,000 limit for
Incentive Stock Options. A portion of the Option may be treated as a
Nonqualified Stock Option if certain events cause exercisability of the Option
to accelerate.

 

4.                   Notice of Disqualifying Disposition. To the extent the
Option has been designated as an Incentive Stock Option, to obtain certain tax
benefits afforded to Incentive Stock Options, you must hold the Shares issued
upon the exercise of the Option for two years after the Grant Date and one year
after the date of exercise. You may be subject to the alternative minimum tax at
the time of exercise. By accepting the Option, you agree to promptly notify the
Company if you dispose of any of the Shares within one year from the date you
exercise all or part of the Option or within two years from the Grant Date.

 

5.                   Independent Tax Advice. You should obtain tax advice when
exercising the Option and prior to the disposition of the Shares. By accepting
the Option, you agree to promptly notify the Company if you dispose of any of
the Shares within one year from the date you exercise all or part of the Option
or within two years from the Grant Date.

 



 

10 | Page  

 

6.                  Method of Exercise. You may exercise the Option by giving
written notice to the Company (or other Company-approved party), in form and
substance satisfactory to the Company, which will state your election to
exercise the Option and the number of Shares for which you are exercising the
Option. The written notice must be accompanied by full payment of the exercise
price for the number of Shares you are purchasing. You may make this payment in
any combination of the following: (a) by cash; (b) by check acceptable to the
Company; (c) if permitted by the Committee for Nonqualified Stock Options, by
having the Company withhold Shares that would otherwise be issued on exercise of
the Option that have a Fair Market Value on the date of exercise of the Option
equal to the exercise price of the Option; (d) if permitted by the Committee, by
using Shares you already own; (e) if the Shares are registered under the
Exchange Act and to the extent permitted by law, by instructing a broker to
deliver to the Company the total payment required, all in accordance with the
regulations of the Federal Reserve Board; or (f) by any other method permitted
by the Committee.

 

7.                  Treatment upon Termination of Employment or Service
Relationship. The unvested portion of the Option will terminate automatically
and without further notice immediately upon your Termination of Service. You may
exercise the vested portion of the Option as follows:

 

(a)             General Rule. You must exercise the vested portion of the Option
on or before the earlier of (i) three months after your Termination of Service
and (ii) the Option Expiration Date;

 

(b)             Retirement or Disability. In the event of your Termination of
Service due to Retirement or Disability, you must exercise the vested portion of
the Option on or before the earlier of (i) one year after your Termination of
Service and (ii) the Option Expiration Date;

 

(c)             Death. In the event of your Termination of Service due to your
death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your Termination of Service and (ii) the Option
Expiration Date. If you die after your Termination of Service but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) one year after the date of death and (y) the Option
Expiration Date; and

 

(d)             Cause. The vested portion of the Option will automatically
expire at the time the Company first notifies you of your Termination of Service
for Cause, unless the Committee determines otherwise. If your employment or
service relationship is suspended pending an investigation of whether you will
be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Committee.
Notwithstanding the foregoing, if exercise of the vested portion of the Option
following your Termination of Service would be prohibited solely because the
issuance of Shares upon exercise of the Option would violate the registration
requirements under the Securities Act or the Company's insider trading policy
requirements, then the Option will remain exercisable until the earlier of (i)
the Option Expiration Date and (ii) expiration of a period of three months after
your Termination of Service during which exercise of the Option would not be in
violation of the Securities Act or the Company's insider trading policy
requirements (provided that in the event of Retirement, Disability or death,
this additional three-month period will apply only following an initial election
by a Participant or his or her estate or beneficiary to exercise the Option and
will serve only to extend, not shorten, the one year post-termination exercise
periods set forth in subsections 10(b) and 10(c) above).

 

The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.

 



 

11 | Page  

 

It is your responsibility to be aware of the date the Option terminates.

 

8.                  Limited Transferability. During your lifetime only you can
exercise the Option. The Option is not transferable except by will or by the
applicable laws of descent and distribution. The Plan provides for exercise of
the Option by a beneficiary designated on a Company-approved form or the
personal representative of your estate. Notwithstanding the foregoing and to the
extent permitted by Section 422 of the Internal Revenue Code of 1986, the
Committee, in its sole discretion, may permit you to assign or transfer the
Option, subject to such terms and conditions as specified by the Committee.

 

9.                  Withholding Taxes. As a condition to the exercise of any
portion of the Option, you must make such arrangements as the Company may
require for the satisfaction of any federal, state, local or foreign withholding
tax obligations that may arise in connection with such exercise.

 

10.              Option Not an Employment or Service Contract. Nothing in the
Plan or this Agreement will be deemed to constitute an employment contract or
confer or be deemed to confer any right for you to continue in the employ of, or
to continue any other relationship with, the Company or any Related Company or
limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.

 

11.              No Right to Damages. You will have no right to bring a claim or
to receive damages if you are required to exercise the vested portion of the
Option within three months (one year in the case of Retirement, Disability or
death) of your Termination of Service or if any portion of the Option is
cancelled or expires unexercised. The loss of existing or potential profit in
the Option will not constitute an element of damages in the event of your
Termination of Service for any reason even if the termination is in violation of
an obligation of the Company or a Related Company to you.

 

12.              Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.

 

13.              Section 409A Compliance. Notwithstanding any provision in the
Plan or this Agreement to the contrary, the Committee may, at any time and
without your consent, modify the terms of the Option as it determines
appropriate to avoid the imposition of interest or penalties under Section 409A
of the Code; provided, however, that the Committee makes no representations that
the Option will be exempt from or comply with Section 409A of the Code and makes
no undertaking to preclude Section 409A of the Code from applying to the Option.

 

 

  OPTIMIZERX CORP.         By:     Name: Douglas Baker   Its: Chief Financial
Officer         PARTICIPANT:           [Name]  

 



 

12 | Page  

 

Attachment C

EMPLOYEE CONFIDENTIALITY, INVENTION
ASSIGNMENT AND NON-COMPETE AGREEMENT

 

THIS EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT AND NON-COMPETE AGREEMENT
("Agreement") is made as of the date set forth on the signature page below
between OptimizeRx Corp. ("OptimizeRx"), and the person whose name is set forth
on the signature page below as Employee ("Employee").

 

In consideration of Employee's employment or continued employment by OptimizeRx,
with the intention that this Agreement shall apply to the entire period of
Employee's employment with OptimizeRx (including the period prior to the date of
this Agreement), Employee hereby agrees as follows:

 

1. CONFIDENTIAL INFORMATION DEFINED. "Confidential Information" means trade
secrets, proprietary information and materials, and confidential knowledge and
information which includes, but is not limited to, matters of a technical nature
(such as discoveries, ideas, concepts, designs, drawings, specifications,
techniques, models, diagrams, test data, scientific methods and know-how, and
materials such as reagents, substances, chemical compounds, subcellular
constituents, cell or cell lines, organisms and progeny, and mutants,
derivatives or replications derived from or relating to any of the foregoing
materials), and matters of a business nature (such as the identity of customers
and prospective customers, the nature of work being done for or discussed with
customers or prospective customers, suppliers, marketing techniques and
materials, marketing and development plans, pricing or pricing policies,
financial information, plans for further development, and any other information
of a similar nature not available to the public).

 

"Confidential Information" shall not include information that: (a) was in
Employee's possession or in the public domain before receipt from the Company,
as evidenced by the then existing publication or other public dissemination of
such information in written or other documentary form; (b) becomes available to
the public through no fault of Employee; (c) is received in good faith by
Employee from a third party who is not subject to an obligation of
confidentiality to the Company or any other party; or (d) is required by a
judicial or administrative authority or court having competent jurisdiction to
be disclosed by Employee, provided that Employee shall promptly notify the
Company and allow the Company a reasonable time to oppose or limit such order.

 

2. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF OPTIMIZERX. Employee
acknowledges that, during the period of Employee's employment with OptimizeRx,
Employee has had or will have access to Confidential Information of OptimizeRx.
Therefore, Employee agrees that both during and after the period of Employee's
employment with OptimizeRx, Employee shall not, without the prior written
approval of OptimizeRx, directly or indirectly (a) reveal, report, publish,
disclose or transfer any Confidential Information of OptimizeRx to any person or
entity, or (b) use any Confidential Information of OptimizeRx for any purpose or
for the benefit of any person or entity, except as may be necessary in the
performance of Employee's work for OptimizeRx.

 

3.NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF OTHERS. Employee acknowledges
that, during the period of Employee's employment with OptimizeRx, Employee may
have had or will have access to Confidential Information of third parties who
have given OptimizeRx the right to use such Confidential Information, subject to
a non-disclosure agreement between OptimizeRx and such third party. Therefore,
Employee agrees that both during and after the period of Employee's employment
with OptimizeRx, Employee shall not, without the prior written approval of
OptimizeRx, directly or indirectly (a) reveal, report, publish, disclose or
transfer any Confidential Information of such third parties to any person or
entity, or (b) use any Confidential Information of such third parties for any
purpose or for the benefit of any person or entity, except as may be necessary
in the performance of Employee's work for OptimizeRx.

 



 

13 | Page  

 

4.  PROPERTY OF OPTIMIZERX. Employee acknowledges and agrees that all
Confidential Information of OptimizeRx and all reports, drawings, blueprints,
materials, data, code, notes and other documents and records, whether printed,
typed, handwritten, videotaped, transmitted or transcribed on data files or on
any other type of media, and whether or not labeled or identified as
confidential or proprietary, made or compiled by Employee, or made available to
Employee, during the period of Employee employment with OptimizeRx (including
the period prior to the date of this Agreement) concerning OptimizeRx's
Confidential Information are and shall remain OptimizeRx's property and shall be
delivered to OptimizeRx within five (5) business days after the termination of
such employment with OptimizeRx or at any earlier time on request of OptimizeRx.
Employee shall not retain copies of such Confidential Information, documents and
records.

 

5.  PROPRIETARY NOTICES. Employee shall not, and shall not permit any other
person to, remove any proprietary or other legends or restrictive notices
contained in or included in any Confidential Information.

 

6.  INVENTIONS.

 

(a) Employee shall promptly, from time to time, fully inform and disclose to
OptimizeRx in writing all inventions, copyrightable material, designs,
improvements and discoveries of any kind which Employee now has made, conceived
or developed (including prior to the date of this Agreement), or which Employee
may later make, conceive or develop, during the period of Employee's employment
with OptimizeRx, which pertain to or relate to OptimizeRx's business or any of
the work or businesses carried on by OptimizeRx ("Inventions"). This covenant
applies to all such Inventions, whether or not they are eligible for patent,
copyright, trademark, trade secret or other legal protection; and whether or not
they are conceived and/or developed by Employee alone or with others; and
whether or not they are conceived and/or developed during regular working hours;
and whether or not they are conceived and/or developed at OptimizeRx's facility
or not.

 

(b) Inventions shall not include any inventions made, conceived or developed by
Employee prior to Employee's employment with OptimizeRx, a complete list of
which is set forth on Schedule A attached.

 

(c) All Inventions shall be the sole and exclusive property of OptimizeRx, and
shall be deemed part of the Confidential Information of OptimizeRx for purposes
of this Agreement, whether or not fixed in a tangible medium of expression.
Employee hereby assigns all Employee's rights in all Inventions and in all
related patents, copyrights and trademarks, trade secrets and other proprietary
rights therein to OptimizeRx. Without limiting the foregoing, Employee agrees
that any copyrightable material shall be deemed to be "works made for hire" and
that OptimizeRx shall be deemed the author of such works under the United States
Copyright Act, provided that in the event and to the extent such works are
determined not to constitute "works made for hire", Employee hereby irrevocably
assigns and transfers to OptimizeRx all right, title and interest in such works.

 

(d) Employee shall assist and cooperate with OptimizeRx, both during and after
the period of Employee's employment with OptimizeRx, at OptimizeRx's sole
expense, to allow OptimizeRx to obtain, maintain and enforce patent, copyright,
trademark, trade secret and other legal protection for the Inventions. Employee
shall sign such documents, and do such things necessary, to obtain such
protection and to vest OptimizeRx with full and exclusive title in all
Inventions against infringement by others. Employee hereby appoints the
Secretary of OptimizeRx as Employee's attorney-in-fact to execute documents on
Employee's behalf for this purpose.

 

 

 

14 | Page  

 

(e) Employee shall not be entitled to any additional compensation for any and
all Inventions made during the period of Employee's employment with OptimizeRx.

 

7. COVENANT NOT TO COMPETE. If Employee is, at any time during Employee's period
of employment with OptimizeRx, employed in the discovery or development areas of
the Company in a non-clerical position, or as a director level or higher level
senior manager of the Company, then this Section 7 shall apply. Employee and
OptimizeRx agree that the services rendered by the Employee are unique and
irreplaceable, and that competitive use and knowledge of any Confidential
Information would substantially and irreparably injure OptimizeRx's business,
prospects and good will. Employee and OptimizeRx also agree that OptimizeRx's
business is global in nature due to the type of products and/or services being
provided. Therefore, Employee agrees that during the period of Employee's
employment with OptimizeRx and for a period of one (1) year thereafter, Employee
shall not, directly or indirectly, through any other person, firm, corporation
or other entity (whether as an officer, director, employee, partner, consultant,
holder of equity or debt investment, lender or in any other manner or capacity):

 

(a) develop, sell, market, offer to sell products and/or services anywhere in
the world that have the same or similartechnology platform, offered or sold by
OptimizeRx on the date of the termination of Employee's employment with
OptimizeRx for any reason;

 

(b) solicit, induce, encourage or attempt to induce or encourage any employee or
consultant of OptimizeRx to terminate his or her employment or consulting
relationship with OptimizeRx, or to breach any other obligation to OptimizeRx;

 

(c) solicit, interfere with, disrupt, alter or attempt to disrupt or alter the
relationship, contractual or otherwise, between OptimizeRx and any consultant,
contractor, customer, potential customer, or supplier of OptimizeRx; or

 

(d) engage in or participate in any business in the same industry as OptimizeRx
which is conducted under any name that shall be the same as or similar to the
name of OptimizeRx or any trade name used by OptimizeRx.

 

Employee acknowledges that the foregoing geographic, activity and time
limitations contained in this Section 7 are reasonable and properly required for
the adequate protection of OptimizeRx's business. In the event that any such
geographic, activity or time limitation is deemed to be unreasonable by a court,
Employee shall submit to the reduction of either said activity or time
limitation to such activity or period as the court shall deem reasonable. In the
event that Employee is in violation of the aforementioned restrictive covenants,
then the time limitation thereof shall be extended for a period of time equal to
the pendency of such proceedings, including appeals.

 

8. REPRESENTATIONS. Employee represents that Employee has the right to enter
into this Agreement, and that Employee's performance of all the terms of this
Agreement and his duties as an employee of OptimizeRx will not breach any
confidential information agreement, non-competition agreement or other agreement
with any former employer of his services, either as an employee, consultant,
contractor or independent contractor, or with any other party. Employee
represents that Employee will not disclose to OptimizeRx any trade secrets or
confidential or proprietary information of any third party that are not
generally available to the public.

 

9. DISCLOSURE OF THIS AGREEMENT. Employee hereby authorizes OptimizeRx to notify
others, including but not limited to customers of OptimizeRx and any of
Employee's future employers, of the terms of this Agreement and Employee's
responsibilities under this Agreement.

 



 

15 | Page  

 

10. SPECIFIC PERFORMANCE. Employee acknowledges that money damages alone would
not adequately compensate OptimizeRx in the event of a breach or threatened
breach by Employee of this Agreement, and that, in addition to all other
remedies available to OptimizeRx at law or in equity, OptimizeRx shall be
entitled to injunctive relief for the enforcement of its rights and to an
accounting of profits made during the period of such breach.

 

11. NO RIGHTS GRANTED. Employee understands that nothing in this Agreement shall
be deemed to constitute, by implication or otherwise, the grant by OptimizeRx to
the employee of any license or other right under any patent, patent application
or other intellectual property right or interest belonging to OptimizeRx.

 

12. SEVERABILITY.

 

(a) Each of the covenants provided in this Agreement are separate and
independent covenants. If any provision of this Agreement shall be determined to
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby and any such invalid or unenforceable provision shall be
reformed so as to be valid and enforceable to the fullest extent permitted by
law.

 

(b) It is not a defense to the enforcement of any provision of this Agreement
that OptimizeRx has breached or failed to perform any obligation or covenant
hereunder or under any other agreement or understanding between Employee and
OptimizeRx.

 

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan without regard to conflict of
law rules. All suits and claims shall be made only in state or federal courts
located in Detroit, Michigan.

 

14. SUPERSEDES OTHER AGREEMENTS. This Agreement contains the entire agreement of
the parties with respect to subject matter hereof and supersedes all previous
agreements and understandings between the parties with respect to its subject
matter.

 

15. AMENDMENTS. This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise terminated in whole or in part except by an
instrument in writing, agreed to and signed by the Employee and a duly
authorized officer of OptimizeRx.

 

16. ACKNOWLEDGEMENTS. THE EMPLOYEE ACKNOWLEDGES THAT (i) THE EMPLOYEE HAS READ
AND FULLY UNDERSTANDS THIS AGREEMENT; (ii) THE EMPLOYEE HAS BEEN GIVEN THE
OPPORTUNITY TO ASK QUESTIONS; (iii) THE EMPLOYEE HAS RECEIVED A COPY OF THIS
AGREEMENT, THE ORIGINAL OF WHICH WILL BE RETAINED IN THE EMPLOYEE'S PERSONNEL
FILE; AND (iv) THE EMPLOYEE'S OBLIGATIONS UNDER THIS AGREEMENT SURVIVE THE
TERMINATION OF THE EMPLOYEE'S EMPLOYMENT WITH OPTIMIZERX FOR ANY REASON.

 

 

16 | Page  

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.  

 



OptimizeRx Corp.       /s/ David Harrell   David Harrell   Chief Executive
Officer   OptimizeRx, Corporation.           Date  

 

Employee       /s/ William J Febbo   Signature       William J Febbo   Name
Printed       2-12-16   Date  

 

 

 



 

